              Case 2:20-cv-00677-RSM Document 20 Filed 08/21/20 Page 1 of 4




 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9    KARMA POWER, LLC, a Delaware                     Case No. C20-677RSM
10    corporation,
                                                       ORDER GRANTING PLAINTIFF’S
11                  Plaintiff,                         MOTION FOR REMAND
12                    v.
13
      HTP, INC., f/k/a HYTECH POWER, INC.
14    f/k/a DEEC, INC. a Washington Corporation;
      EVAN JOHNSON, an individual; PHILLIP
15    JENNINGS, an individual; and HENRY
16    DEAN, an individual,

17                Defendants.
18
            This matter comes before the Court on Plaintiff Karma Power, LLC (“Karma
19
     Power”)’s Motion for Remand. Dkt. #12. Karma Power moves to remand to King County
20
     Superior Court arguing that Defendants’ notice of removal was untimely under 28 U.S.C. §
21
22   1446. Id. Karma Power seeks fees and costs under 28 U.S.C. 1447(c).

23          This case was originally filed in state court on March 6, 2020.       Dkt. #1-4.   The
24
     Complaint brings claims for conversion of intellectual property, conversion of technology and
25
     equipment, violation of a state statute on trade secrets, and for unjust enrichment. On May 5,
26
27   2020, nearly two months later, Defendants removed to federal court pursuant to 28 U.S.C. §§

28   1338, 1441, 1446 and 1454. Dkt. #1. Defendants plead a federal issue in their counterclaims.



     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 1
              Case 2:20-cv-00677-RSM Document 20 Filed 08/21/20 Page 2 of 4



     Defendants argue that “removal is timely because Plaintiff’s attack on Defendants’ patents and
 1
 2   patent applications only came to light through Plaintiff’s letter dated April 28, 2020, and

 3   Defendant promptly filed a notice of removal seven days later, well within the time limit set
 4
     forth in 28 U.S.C. § 1446(b)(3).” Dkt. #14 at 2.
 5
            The Court has reviewed the April 28, 2020, letter. First, Plaintiffs propose settlement to
 6
 7   avoid the cost of litigation. Dkt. #13-3 at 2. Second, Plaintiffs discuss various agreements

 8   transferring the rights to intellectual property. Id. As Karma Power points out in briefing, the
 9   only explicit reference in the letter to patents is the statement: “Pursuant to the Associate
10
     Agreement, any patent, trademark, or product created during Mr. Johnson’s involvement with
11
     Hybris AS would be registered to Hybris.” Id. This statement is found almost verbatim in the
12
13   Complaint. Dkt. #1-4 at 2. The letter discusses the history of Plaintiff’s acquisition of the

14   intellectual property. Finally, the letter discusses the weaknesses of a statute of limitations
15   defense and other defenses to Plaintiff’s conversion, trade secrets, and unjust enrichment
16
     claims. Dkt. #13-3 at 3.
17
            Typically, there is a 30-day deadline to remove after a case is filed in state court and
18
19   defendants are served. 28 U.S.C. § 1446. It is presumed “‘that a cause lies outside [the] limited

20   jurisdiction [of the federal courts] and the burden of establishing the contrary rests upon the
21
     party asserting jurisdiction.’” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir.
22
     2009). Courts “strictly construe the removal statute against removal jurisdiction.” Gaus v.
23
24   Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The ‘strong presumption’ against removal

25   jurisdiction means that the defendant always has the burden of establishing that removal is
26   proper.” Id. (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-290, 58
27
     S. Ct. 586, 82 L. Ed. 845 (1938)). An order remanding the case may require payment of just
28



     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 2
                Case 2:20-cv-00677-RSM Document 20 Filed 08/21/20 Page 3 of 4



     costs and any actual expenses, including attorney fees, incurred as a result of the removal. 28
 1
 2   U.S.C. § 1447(c).

 3           Defendants base their late removal on a patent counterclaim and citation to 28 U.S.C. §
 4
     1454(a) (“[a] civil action in which any party asserts a claim for relief arising under any Act of
 5
     Congress relating to patents, plant variety protection, or copyrights may be removed to the
 6
 7   district court of the United States for the district and division embracing the place where the

 8   action is pending.”). 28 U.S.C. § 1454(b) provides that removal under Section 1454 shall be
 9   made in accordance with Section 1446, except that removal may be made by any party and that
10
     the 30-day time limit above may be extended for cause shown. Pursuant to 28 U.S.C. 1446(b),
11
     defendants are required to remove state-court actions to federal courts within thirty days of
12
13   receiving an initial pleading or “other paper from which it may first be ascertained that the case

14   is one which is or has become removable.”
15           Defendants argue in the alternative that the deadline for removal should be extended for
16
     cause shown, namely “excusable neglect.” See Dkt. #1 at 11.
17
             Strictly construing the removal statute against removal jurisdiction, the Court finds that
18
19   the “other paper” cited to by Defendants includes almost the same tangential reference to patent

20   ownership as the initial complaint and that this cannot serve as a reset button for the 30-day
21
     deadline for removal. Other references to IP ownership in the April settlement letter are also
22
     referenced in Plaintiff’s March 19, 2020, “Motion to Reassign Case for Efficient
23
24   Administration of Justice.” See Dkt. #1-16.1 Of course, March 19 is still more than 30 days

25   prior to Defendants’ removal. Defendants have repeatedly been made aware of the nature of
26   this case more than 30 days prior to removal, and have failed to demonstrate excusable neglect
27
28   1
      Apparently, this case has significant factual overlap with another state court case currently pending before Judge
     Shaffer, Case No. 19-2-11400-2 SEA. See Dkt. #1-16.


     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 3
                 Case 2:20-cv-00677-RSM Document 20 Filed 08/21/20 Page 4 of 4



     or otherwise show good cause to extend the deadline under 28 U.S.C. § 1454(b). Given all of
 1
 2   the above, this case will be remanded.

 3          Plaintiff requests costs and fees under 28 U.S.C. § 1447(c). Dkt. #6 at 7. Under 28
 4
     U.S.C. §1447(c), “an order remanding the case may require payment of just costs and any
 5
     actual expenses, including attorney fees, incurred as a result of the removal.” The standard for
 6
 7   awarding fees turns on the reasonableness of the removal. Martin v. Franklin Capital Corp.,

 8   546 U.S. 132, 141 (2005). Courts may award attorney’s fees under 28 U.S.C. §1447(c) where
 9   the removing party lacked an objectively reasonable basis for seeking removal. Id.
10
            Defendants had two paths to seek untimely removal under 28 U.S.C. § 1454(b)—
11
     demonstrating new information in the April letter or excusable neglect. The Court finds that,
12
13   considering the strengths of both paths, Defendants were leaning on at least some objectively

14   reasonable but ultimately losing arguments. This is not a case where an award of fees and costs
15   is necessary.
16
            Having reviewed the relevant pleadings, the declarations and exhibits attached thereto,
17
     and the remainder of the record, the Court hereby finds and ORDERS that:
18
19          1.       Plaintiff Karma Power’s Motion to Remand (Dkt. #12) is GRANTED.

20          2.       Plaintiff is not entitled to fees and costs under 28 U.S.C. § 1447(c).
21
            3.       This case is hereby REMANDED to King County Superior Court.
22
            4.       This matter is now CLOSED.
23
24          DATED this 21st day of August, 2020.

25
26
27                                                  RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND - 4
